      Case 2:20-mj-03168-DUTY Document 20 Filed 09/14/20 Page 1 of 2 Page ID #:78



 1
 2
 3
 4
 5
 6
 7
 8
                 IN THE UNITED STATES DISTRICT COURT
 9
               FOR THE CENTRAL DISTRICT OF CALIFORNIA
10
11
12                                               Case No. 2:20-MJ-03168
     UNITED STATES OF AMERICA,
13
                        Plaintiff,
14                                               ORDER OF DETENTION
                   v.
15
     SUSANA RAMIREZ OROZCO,
16
17                      Defendant.
18
19         On September 10, 2020, Defendant Susana Ramirez Orozco made her initial
20   appearance in this district on the Complaint filed in this matter. 1 Carlos Iriarte
21   specially appeared for Richard Raynor, who represents Defendant. A detention
22   hearing was held on the motion by the Government pursuant to 18 U.S.C.
23   § 3142(f)(2) in a case allegedly involving a serious risk that Defendant will flee.
24
25
26
27         1
               On July 10, 2020, Defendant was arrested in the Northern District of Ohio
     on the instant Complaint. That same date, she made her initial appearance in that
28   district.
      Case 2:20-mj-03168-DUTY Document 20 Filed 09/14/20 Page 2 of 2 Page ID #:79



 1         The Court finds that Defendant represents a significant risk of
 2   nonappearance and there are no conditions or combination of conditions that would
 3   mitigate these concerns.
 4         The Court has considered: (a) the nature and circumstances of the offense(s)
 5   charged, including whether the offense is a crime of violence, a Federal crime of
 6   terrorism, or involves a minor victim or a controlled substance, firearm, explosive,
 7   or destructive device; (b) the weight of evidence against the defendant; (c) the
 8   history and characteristics of the defendant; and (d) the nature and seriousness of
 9   the danger to any person or the community. See 18 U.S.C. § 3142(g). The Court
10   also considered the report and recommendation of the U.S. Pretrial Services
11   Agency. The Court bases its conclusions on the following: Defendant has no
12   family ties to the Central District of California or to the United States. She does
13   have extensive family ties to Mexico as well as an extensive history of foreign
14   travel. Her background is unverified, and she has no bail resources.
15         IT IS THEREFORE ORDERED that the defendant be detained until trial.
16   The defendant will be committed to the custody of the Attorney General for
17   confinement in a corrections facility separate, to the extent practicable, from
18   persons awaiting or serving sentences or being held in custody pending appeal.
19   The defendant will be afforded reasonable opportunity for private consultation
20   with counsel. On order of a Court of the United States or on request of any
21   attorney for the Government, the person in charge of the corrections facility in
22   which defendant is confined will deliver the defendant to a United States Marshal
23   for the purpose of an appearance in connection with a court proceeding. See
24   18 U.S.C. § 3142(i).
25
     Dated: September 14, 2020
26                                                  PATRICIA DONAHUE
27                                              PATRICIA DONAHUE
                                            UNITED STATES MAGISTRATE JUDGE
28
                                                2
